 BOWMAN TRANSPORTATION, INC.387herein, the Employer sent each of the strikers a letter informing himthat because of the lack of business his services were no longer re-quired.The Intervenor filed a charge alleging this to be a discrimi-natory discharge, but shortly thereafter withdrew it on advice ofthe Regional Director.At the hearing, asked by the hearing officer if its position was thatthe letters were "tantamount to a permanent discharge," the Employerreplied that it was.However, while the Employer's business was infact severely affected by the strike, there is no evidence in the recordto indicate that the volume of business will not return to the prestrikelevel when the strike ends.We cannot, therefore, on the record beforeus, determine whether the strikers have been permanently dischargedor whether they have a reasonable expectancy of reemployment whenthe Employer's operations return to normal.We shall thereforepermit all persons hired since the date of the strike and all strikersto vote subject to challenge.)The challenged ballots shall not be counted unless they affect theresults of the election, in which case the question as to which of theseballots shall be opened and counted shall await further investigationconcerning the employment status of the affected individuals.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.1Nothing in this direction should be construed as indicating that the Board has pre-judged in any respect any of the questions which may be drawn in issue by a challenge tothe eligibility of any voterBowman Transportation,Inc.andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL,Local No. 612.Cases Nos. 10-CA-1950 and 10-CA-1985.April 22,1955DECISION AND ORDEROn November 26, 1954, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-112 NLRB No. 55.360028-56-vol 11226 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the exceptions and brief of the Respondent, and theentire record in these cases and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner, with the follow-ing additions and modifications.1.The Trial Examiner found that employee Welch Gross did notdisqualify himself for reinstatement by his conduct while picketingthe Respondent's terminal in Gadsden, Alabama.The Respondenturges that the Board's decision inB. V. D. Company, Inc.,'is deter-minative of its contention that Gross should be denied reinstatementbecause of his picket line activity.On the state of the record beforeus, we are not convinced that sufficient evidence exists regarding anyalleged acts of misconduct by Gross which would warrant denial ofreinstatement to him, nor are we persuaded that the facts establishedherein are comparable to those appearing in theB. V. D.case.Accord-ingly, we adopt the Trial Examiner's recommendation that the Re-spondent offer to Gross, upon his application, reinstatement to hisformer or substantially equivalent position.2.We concur in the Trial Examiner's finding that the Respondentrendered illegal support and assistance to District 50, United MineWorkers of America, and thereby violated Section 8 (a) (2) and (1)of the Act, and we adopt his recommendations based thereon.How-ever, we do not adopt that portion of the Trial Examiner's recom-mended order which directs the Respondent to reimburse its employeesfor the amount of fees and dues which the Respondent checked offtheir wages and paid over to District 50.There is no evidence inthe record that the Respondent enforced an involuntary checkoff orotherwise coerced its employees into paying these dues and fees.Wetherefore shall not order reimbursement to the employees of the duesand fees thus checked off.'ORDERUpon the basis of the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Bowman Transportation, Inc., Gadsden, Alabama, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,1 The TrialExaminer found,and we agree, that the Respondent's interrogation of Jordanand Blackburn as to the union meeting, and its surveillance of this meeting, constitutedindependent violations of Section8 (a) (1) of the Act. However, the TrialExaminerfailed toeffectuatethese findingsby appropriateremedial recommendations.Accordingly,in fashioning a remedy in these proceedings,we shall order that the Respondent cease anddesist from interrogating its employees concerning union activities or from engaging insurveillance of such union activities.2 110 NLRB 1412.MembersMurdock and Petersondissented in this case3 SeePeerless Quarries,Inc,92 NLRB 1194 BOWMAN TRANSPORTATION, INC.389Local No. 612, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire or tenure ofemployment,or any term or condition of their employment.(b)Assisting in the administration of District 50, United MineWorkers of America, or contributing support to it, or to any otherlabor organization.(c)Giving effect to the collective-bargaining agreement, datedMay 22, 1954,between the Respondent and District 50, United MineWorkers of America, or to any extension,renewal,or modificationthereof, or any other contract agreement between the Respondent andthe said labor organization which may now be in force.(d)Recognizing District 50, United Mine Workers of America, asthe representative of its employees for the purpose of dealing withthe Respondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or other conditions of employment, un-less and until the said labor organization shall have been certified assuch representative by the Board.(e) Interrogating its employees concerning their activities on be-half of International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, AFL,Local No. 612,or any otherlabor organization,in a manner constituting interference,restraint,or coercion in violation of Section 8 (a) (1), and from engaging inthe surveillance of its employees at such meetings.(f) In any other manner interfering with,restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, Local No. 612, or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that such right may be affected by anagreementrequiring membership in a labor organization as a condi-tion of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Welch Gross,upon his application, immediate andfull reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have suffered by reasonof the Respondent's discrimination against him, in the manner setforth in the section of the Intermediate Report entitled"The Remedy." 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer assignments to Joe Lackey, upon his reemployment, with-out discrimination because of that employee's union or concerted activ-ities.(c)Withdraw and withhold all recognition from District 50, UnitedMine Workers of America, as representative of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof employment, unless and until the said labor organization shall havebeen certified as such representative by the Board.(d)Post at all its terminals copies of the notice attached hereto andmarked "Appendix A."' Copies of said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being duly signedby the Respondent, be posted by it immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director, in writing, within ten (10) claysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.CHAIRMAN FARMER and MEMBER LEEDOM took no part in the con-sideration of the above Decision and Order.'In the event that this Order is enforced by dcciee of a United States Court of Appeals,there shall be substituted for the voids "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Corn t of Appeals, Enforcing an Order"APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 612, AFL, or in any other labor organizationof our employees, by discharging or refusing to reinstate any ofour employees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition oftheir employment.WE WILL offer to Welch Gross, upon his application, immediateand full reinstatement to his former or substantially equivalentposition, without prejudice to any seniority or other rights and BOWMAN TRANSPORTATION, INC.391privileges previously enjoyed, and make him whole for any loss ofpay suffered as result of the discrimination against him.WE WILL offer assignments to Joe Lackey, upon his reemploy-ment, without discriminating against him because of his unionor concerted activities.WE, WILL NOT interrogate our employees concerning their activ-itieson behalf of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ainerica, AFL, LocalNo. 612, or any other labor organization, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act, and we will not engage in the surveillance of our em-ployees at such meetings.WE WILL NOT interfere with the formation or administration ofany labor organization or contribute financial or other support toit.AVE WILL NOT give effect to the agreement dated May 22, 1954,with District 50, United Mine Workers of America, or to any con-tract or agreement with that organization which may now be inforce.WE WILL withhold all recognition from District 50, United MineWorkers of America, as representative of any of our employeesfor the purposes of collective bargaining unless and untilsaid or-ganization shall have been certified as such representative by theNational Labor Relations Board.All our employees are free to become, remain, or refrain from becomingmembers of any labor organization, except to the extent that this rightmay be affected by agreements in conformity with Section8 (a) (3) ofthe National Labor Relations Act, as amended October 22, 1951.BOWMAN TRANSPORTATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding, brought under Section 10(b) of theNationalLabor RelationsAct, as amended,61 Stat. 136 (herein calledthe Act), was heard in Gadsden, Ala-bama, fromAugust3 to 5,1954, inclusive,pursuant to an order of consolidation anddue notice to all parties.'The complaint in CaseNo. 10-CA-1950,based on charges1 The General Counsel and the staff attorney appearing for him at the hearing are re-ferred to herein as the General Counsel and the National Labor Relations Board as theBoardThe above-named Company is referred to as the Respondent,and the ChargingParty, likewise named above,as the Union or Teamsters 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly filed and served, alleged that the Respondent had engaged in unfair labor prac-tices within the meaning of Section 8(a) (1) and (3) of the Act by discriminatorilydischarging one employee on November 22, 1953, threatening another with reprisals,and engaging in surveillance. In Case No. 10-CA-1985, the complaint alleged thatinMay 1954, the Respondent, in violation of Section 8 (a) (1) and (2) of the Act,bargained and agreed upon the terms of a contract with District 50, United MineWorkers of America, herein called District 50, at a time when it did not represent amajority of the Respondent's employees and by various other acts and conduct as-sisted and supported that Union. In its answers, the Respondent conceded certainfacts with respect to its business operations but denied the commission of any unfairlabor practices.The General Counsel, the Respondent, and the Teamsters were represented atthe hearing by their attorneys.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce all evidence pertinent to the issues was affordedall parties.The parties waived oral argument.Subsequent to the hearing a briefwas received from the General CounselUpon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Alabama corporation, is a common carrier engaged in the trans-portation of freight by motor vehicles. In the conduct of its business the Respond-ent operates throughout the southeastern States and maintains terminals at Gadsden,Anniston, and Birmingham, Alabama; Memphis and Chattanooga, Tennessee; At-lanta, Georgia; and Richmond, Virginia.During all times material herein, the dollarvolume of the Respondent's annual business exceeded $2,500,000, 98 percent of whichwas derived from the interstate transportation of freight.The Respondent concedes,and I find, that it is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Teamsters and District 50 are labor organizations within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe Teamsters began an organizational campaign among the Respondent's em-ployees in November 1953.On November 22, the Respondent discharged WelchGross, an issue herein.On November 23, the Union placed a picket line outside theentrance to the Company's Gadsden terminal.A considerable number of the em-ployees then left their jobs and joined in the picketing which continued until De-cember 28, when the Circuit Court of Etowah County, Alabama, issued a temporaryrestraining order.The court's decree and various amendments thereto enjoined allpicketing until May 17, 1954, when the court removed its ban on peaceful picketingbut made permanent that portion of its decree which forbade violence and mis-conduct on the picket line.Subsequent to that date the Union resumed its picketingof the Respondent's premises.At the time of the hearing this picketing was stillin progress.On May 22, after some of the employees had told Ralph M. Bowman, presidentof the Respondent, that they wanted a contract, and after several meetings withorganizers for District 50, Bowman called all his drivers in for a special meetingAfter a poll of those present in which a majority signified that they wanted District 50to represent them, Bowman withdrew from the meeting.Later in the day he metwith representatives of District 50 and signed a contract which, along with variousother provisions, provided for union security and a checkoff of the employees' uniondues.B.Case No. 10-CA-1950, the allegations, the evidence, and conclusionswith respect theretoThe General Counsel alleged that the Respondent engaged in surveillance of aTeamsters' meeting, discriminatorily took Joe Lackey, one of its drivers, off hisregular run, and discriminatorily dismissedWelch Gross, another driver.Theseallegations were denied by the Respondent in their entirety. BOWMAN TRANSPORTATION, INC.393Organizational activities among the Respondent's employees began early in No-vember and about November 14, Carl Renfroe, assistant business agent for theTeamsters, met with several of the drivers.On November 21, a secondmeeting washeld, at which about 20 employees were present.Among those in attendance wereJoe Lackey and Welch Gross.About 30 minutes after the conclusion of the meet-ing, and while some 8 to 10 employees were still gathered at the site, both Ralph M.Bowman and Donald B. Lockridge, president and vice president, respectively, of theRespondent, appeared, greeted those present in a casual manner, and then departed.The following morning, while some 15 to 20 drivers were gathered at the terminal,Mr. Bowman spoke to several of the men.According to Lackey, the company presi-dent said to him "Joe, you are the biggest liar of all.You promised me before whenwe had this labor trouble here that you'd never be mixed up in this Union no more."Lackey further testified that Bowman then told him that his vacation was over andfrom that point forward he would have to take runs as the other drivers did.2Bow-man then asked if Lackey would refuse another trip and the latter told him he wouldaccept anything offered.Bowman thereupon spoke to Welch Gross and told himhe was being discharged for "tearing up my trailer."After making this statementthe company president turned to William Moon, another driver, and declared, "You,of all guys, I can't see why that you would do me this way after what I've done foryou " 3 To J. P. Jordan, another driver in the group, he stated, "Take Brother Jordan,he is trying to play both ends and the middle . . . he's told around over here thathe has.a friend in the office . . . as of now he doesn't have any." 4The following day, M. R. Sherman, business agent for the Teamsters, endeavoredtomeet with Bowman.After making several attempts to reach him by telephone,Sherman went to the terminal.There, Bowman's secretary told him that the com-pany president was too busy to see him. Late that afternoon the Teamstersestablished a picket line before the Respondent's Gadsden headquarters.1.SurveillanceThe General Counsel's allegation that the Respondent's officialsengaged in sur-veillance of the unionmeeting onNovember 21 was denied by the Respondent.Thelatter conceded, however, that Bowman and Lockridge had visited the site of themeeting.Both of these officials testified that they had done so merely out ofcuriosity, that they had no knowledge either before or after their visit that a unionmeeting wasin progressor had been held at the scene, and that the only employee whospoketo them while there told them thatthe menwere "shooting craps."The union gathering assembledat BurnsPark, a site within the citylimits ofGadsden but in a somewhat isolated area, three-quarters of a mile offa mainhighwayand at the dead endof anunpaved road.Apart from a water tower, near which themeeting washeld, there are no buildings or structures of any kind in the immediatevicinity.It is 11/z miles from the Respondent's place of business.The explanation offered by Bowman and Lockridge for their presence at thisout-of-the-way location coincidentally with the Teamsters' meeting might be accept-able were it not for other testimony in the transcript.Thus, Jordan testified thatearly on the afternoon of November 21, Lockridge, whom he had known for 30years, drove up to his home, initiated a conversation about the Union, and questionedhim as to where the meeting was to be held that afternoon.When Jordan declinedto discuss the matter, Lockridge departed.5The following morning, when Jordan3 Lackey's testimony in this connection was corroborated by J. P Jordan and HerschelWhiteBowman denied having mentioned the Union on this occasion but he conceded thathe called Lackey a liar In view of the extensive corroboration in the record for Lackey'sversion of this conversation, I credit his testimony in this regard rather than that of thecompany president.3 Bowman had paid for an extended hospitalization that Moon experienced sometimebefore.At the hearing he testified that he understood the men at the Burns Park site weregambling when he had seen them and that his concern for Moon had arisen from the factthat he felt that it was ill-advised for anyone in Moon's straits to be gambling.Bowman testified that he told Jordan he understood Jordan had a friend in the office.The foregoing findings are based on the testimony of Jordan.Lockridge denied thisaccount in its entirety and testified that he had never visited Jordan at his home.Thelatter, however, was corroborated by two neighbors, Cecil Horsley and Jake Parker, whocredibly testified that they recalled having seen Lockridge drive up to Jordan's house onthe day in questionThe testimony of these last named was most persuasive and withstooda searching cross-examination.Lockridge's denial, on the other hand, was unconvincingAccordingly, I credit the testimony of Jordan 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrived at the terminal, Lockridge called him into his office and stated that hewanted to know about the Union that had been stirred up.When the employeedenied any knowledge of the matter, Lockridge told him that he already knew whothe ringleaders were and then cautioned Jordan not to lie about his answers or hewould be in trouble.6That same morning in the presence of Lockridge, Bowmantold Jesse Blackburn, one of the drivers who had been at Burns Park the day before,that he wanted to know what had transpired at the meeting behind the water tank.When Blackburn suggested that it was improper for a company official to have beenthere, Bowman told him he was "just looking around." 7In view of Lockridge's attempt on November 21 to learn the location of the unionmeeting and the subsequent interrogation of two of the drivers by both Lockridgeand Bowman, on the subject matter of that meeting and the extent of employeeorganization, the presence of these officials at the isolated site where the union gather-ing was held can not be dismissed as a mere coincidence. It is my conclusion and,I find, that, at the time, they were engaged in unlawful surveillance of the employees'union activities and that by reason of such conduct the Respondent violated Section8 (a) (1) of the Act.2.The alleged discrimination as to LackeyLackey was among the first to become active in the Teamsters' campaign andattended both of the organizational meetings.On November 21, he was among thegroup of drivers to whom Bowman spoke when visiting Burns Park that day. Thefollowing morning the company president, as found above, chided Lackey for havinganything to do with the Union, announced that henceforward he would have totake any assignment available, and then offered him a run to Warner Robbins AirForce Base in Georgia. Lackey accepted this assignment, but had no others subse-quent to that time for, upon completing this trip, he joined in the picketing whichthe Teamsters initiated at the Respondent's premises on November 23.The General Counsel contends that for a lengthy period prior to November 22,the Respondent frequently assigned Lackey to its Gadsden-Decatur run in orderthat Lackey, whose wife was suffering from a prolonged illness, would not be com-pelled to remain away from home overnight and that on November 22, when Bowmanannounced that he was rescinding this practice, it was because of Lackey's unionactivities, and, therefore, discriminatory.The employee testified that about 2 years prior to November 22 he had toldBowman that because of his wife's illness he would prefer not to drive any runswhich would keep him away from home overnight. According to Lackey, thereafterhe sometimes made trips to other points besides Decatur, but more frequently hewas assigned to the Gadsden-Decatur run which could be completed in a single dayand thus enable him to be home at night. This testimony was corroborated by anexhibit received at the hearing which revealed that out of approximately 142 ofhis dispatches, 122 were to Decatur, Alabama.During the period covered by thisexhibit Lackey completed all runs to Decatur in a single day and was away fromGadsden during his other trips on approximately five different nights. In supportof its position that there was no discrimination or threat of discrimination in thecase of this employee, the Respondent offered some testimony to the effect that asan irregular route carrier it had no set runs and that none of its drivers was assignedto any specific route.On the other hand, Fred Marler, the Respondent's dispatcherand its principal witness on this issue, conceded that for several months prior toNovember 22 he had made an effort to give Lackey the Decatur runs "because hiswife was in ill health and he wanted to stay as close to home as possible to be withhis wife." $Even Bowman corroborated this testimony.Rather significantly, theRespondent offered no evidence that during the preceding 2 years any driver otherthan Lackey had been dispatched on a trip from Gadsden to Decatur.On the foregoing facts it is plain that for a considerable period prior to November22 the Respondent endeavored to give Lackey a specific assignment that workedto his personal advantage. It is equally clear that when Bowman told him "yourvacation is over" and that he would have to accept runs as did the other drivers,that this favorable arrangement was threatened, if not at an end. Since Bowmanprefaced this announcement by describing Lackey as a "liar" and deriding him for6 This was denied by LockridgeHis denial in rnls connection, however, was no moreconvincing than his disavowal referred to in the preceding footnote.7The findings as to this incident are based on the credited testimony of Blackburn, which,in this regard, was undenied8The quotation is fromâZarler's testimony. BOWMAN TRANSPORTATION, INC.395having gone back on a promise "never to be mixed up in this Union no more," it ismy conclusion, and I find, that, in making his statement that the arrangement asto Lackey's assignments was being terminated, Bowman was motivated by his dis-covery on the preceding afternoon that this employee was actively supporting theTeamsters.In view of the fact that the threat to lose or the actual loss of such apreference as Lackey enjoyed at that particular time would seriously affect hisworking conditions, and the tenure of his employment, Bowman's announcementwas coercive and a violation of Section 8 (a) (3) and (1).3.Welch GrossAt thetimeof his discharge, Gross had been an over-the-road driver for approxi-mately 11 months.He first attended a union meeting on November 21 and atthat time signed a card authorizing the Teamsters to represent him.Gross wasdismissedon November 22, as mentioned earlier, when President Bowman toldhim he was "fired for tearing up my trailer." In its answer, the Respondent offeredtwo additional reasons for Gross' termination, viz, failure to file an accident reportand falsification of his daily logs.At the hearing, Bowman testified that he dis-charged Gross for all three of these reasons.Gross had had an accident on about October 26 in which his trailer was dam-aged.On returning to the terminal he told Marler, the dispatcher, and RufusThacker, the dock foreman, about having had an accident and that he was willingto pay for the damage.The latter suggested that he see Bowman about the matter.This much of Gross' testimony was corroborated by Marler.The latteralso testi-fied that he told Gross to make out an accident report and talk to Mr. Bowmanabout it.Gross credibly testified that no one ever asked him to prepare and filesuch a report.Pursuant to an order from his superiors, on about November 12,Gross pulled the trailer to a maintenance shop in Birmingham where it was repairedat a cost of approximately $280.Itwas undisputed that on the morning of November 21, Bowman held a meetingwith the drivers at which he expressed concern at the number of recent accidents,and declared that apparently it would be necessary to make the drivers pay fortheir damages in order to cut the accident rate.After the meeting Gross followedBowman into his office.According to the employee, at this time he told thecompany president that he would like to pay some more on the trailer because hedid not feel that he had paid enough,9 that Bowman told him that this would besatisfactory and that Gross should make arrangements for doing so with RufusThacker, the dock foreman.Gross further testified that after leaving Bowman'soffice he reported this conversation to Thacker and discussed with him anarrange-mentwhereby the Company would deduct a regular amount from each checkuntil the repair bill was satisfied.ioBowman's version of this conversation was somewhat different.According tothe latter, Gross followed him into his office, remarked, "I guess that meeting washeld for my benefit," and stated that he wanted to pay for the damage to the trailer.Bowman testified that he told the employee the damage should have been paid forbefore then and that he concluded the meeting with the statement that he wouldlook into the matter and inform Gross of his decision later."According to Bow-man, afterGross left his office, at about noon on November 21, he requested FrankWofford, secretary-treasurer of the Company and the one in charge of thebusinessrecords, to bring him Gross' file.Bowman testified that this was the first oppor-tunity he had had to examine Gross' record and thaton doing sohe discoveredthat the driver had never filed an insurance report on the accident to the trailer,and, further, that on comparing the insurance observation reports 12 in Gross' filewith the logs which he had submitted on those dates it was immediatelyapparent9 Gross testified that earlier a fellow employee reported a conversation between Marlerand Bowman which led him to believe that his liability for the trailer damage would besatisfied by his not getting paid for the trip to Birmingham.Both Bowman and Marlerdenied that there was any basis for such an assumptionOn the other hand, Gross wasnot paid for his Birmingham run in the normal course of eventsNot until February 4,1954, some 10 weeks after his discharge, did he receive a check for the mileage driven onthis trip.The Respondent offers no explanation for this long delay.io The Respondent never called Thacker as a witness.11 Gross testified that, insofar as he could recall, Bowman said nothing about withholdinga decision on the matter until a later date.22 These were submitted to the Company at frequent intervals by the patrols which itsinsurancecarrier provided. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatGross had falsified certain of his logs.According to the company president,at that point he decided to fire the employee.Bowman's testimony about examiningthe company file on Gross was not contradicted and it was corroborated by Wofford.Plainly, the Company had a well-established rule that all accidents had to bereported to the company office. If the damage exceeded $100, a report had tobe filed with the insurance carrier and with the Interstate Commerce Commission.From the record, however, it does not appear that the driver himself had to fileany written memorandum to satisfy the reporting requirement.Bowman testi-fied that drivers have "to report [accidents] to the office as soon as they comein" and that if the damage exceeds $100 a report is filed with the Interstate Com-merceCommission.None of the Respondent'switnessestestified that the driverwas required to file a written report of an accident in any specific manner and noforms for such reporting were offered in evidence.For this reason and fromthe testimony of Mr. Bowman it is my conclusion that the company rule as toaccidents required no more than that the driver make an oral report to a responsiblesupervisor or official in time for the latter to notify the insurance company andto prepare the requisite memorandum for the Interstate Commerce Commission.13On this basis Gross had satisfied the requirement, for his testimony about havingreported orally to Marler on the accident was confirmed by the dispatcher whilethe latter was on the stand.There was much testimony as to the responsibility of the individual driver forkeeping an accurate daily log. Several of the company witnesses testified that,in compliance with the regulations of the Interstate Commerce Commission,14 noemployee was permitted to drive in excess of 10 hours per day or 60 hours perweek, that each driver was required to keep an accurate daily log of the hoursdriven, and that the penalty for falsification of his log was discharge.On the otherhand, Marler could recall no case other than Gross' in which this penalty had beenimposed.Bowman testified that, in addition to Gross, one William Hyatt wasdischarged "partly" for falsifying his log.15There was testimony fromcertainwitnesses 16 produced by the General Counsel which would tend to prove that someof the drivers not infrequently exceeded the 10-hour limit without reprimand.How-ever, the record contains no convincing evidence that the company officials wereeither aware of those particular infractions of the 10-hour rule about which someof the witnesses at the hearing testified or that they tacitly condoned the practice.At the hearing the Respondent offered in evidence four driving reports made onGross by the insurance carrier which indicated that the employee's daily logs sub-mitted on the 4 separate days covered by those reports were false.Gross admittedthat the logs in question were inaccurate and that they did not reflect his actualdriving time.He also conceded that no company official had instructed him tofalsifyhis logs.According to Bowman he reached his decision to discharge Gross on November21, without knowledge of any kind of the employee's union interests.He furthertestified that he had not seen Gross at Burns Park when he and Lockridge visited thatpoint later in the day.This latter testimony, however, is quite implausible for atthe time only 8 to 10 employees were in the area and Gross and Lackey were seatedtogether in the same car. In view of Bowman's comments to Lackey the next day,related earlier herein, it is plain that he had noted the presence of that employee atthemeeting site the preceding afternoon.17Consequently, it seems reasonable toconclude, as I do, that on the same occasion Bowman also saw Gross.IfMr. Bowman's testimony is accepted, then it would appear that he arrived athis decision to fire Gross at about noon on November 21, when the Respondent1S See also,ICC, Motor Carrier SafetyRegulations(1952), pp 48-50, wherein the respon-sibility for filing suchreports with thecommission is placed on the motor carrier ratherthan the driver.14lbidpp 50-5615Hyatt wascalled bythe General Counsel in rebuttal and testified that he had neverbeen told that log falsification had anything to do with his discharge.Bowman testifiedthat at the timeof thedischargelie told Hyattthat he was fired for going to sleep at thewheel and for "running over his hours " Nevertheless,only a short while thereafter Bow-man rehiredHyatt and kepthun as an employee despite two subsequent accidents inwhich Hyattwas involved.One ofthese occurred only a few months before Gross' dis-charge and was an accident of almost the same nature as Gross had had.Hyatt, however,was neither dismissed because of it nor did he have to pay for the damage incurred.1e Blackburn and Jordan17Lockridge testifiedthat lieand Bowman"spoke to all of them [the employees] whenwe walked up there." BOWMAN TRANSPORTATION, INC.397could not have known about the latter's union activity, immediately upon discoveringthat the employee had inaccurate logs in his file and had never made out an accidentreport.For a number of reasons I am forced to the conclusion that Mr. Bowman'stestimony cannot be credited 18Foremost among these was a reaction gathered bythe Trial Examiner from the demeanor and bearing of this witness.Then, too, thereis the fact that, despite Bowman's statement that he decided upon Gross' dismissalbecause of his concern about the employee's misleading logs and the lack of an acci-dent report in the file, at the time when Gross was actually dismissed, Bowman nevermentioned these alleged reasons. Instead, he declared only that the employee wasbeing discharged because of the accident involving the trailer.Had Bowman de-cided upon this action as a disciplinary warning to the other drivers that accuratelogs and accident reports were a necessity it seems strange indeed that the companypresident did not so state to the assembled employees on the morning of November22.Instead he began his remarks by denouncing Lackey, Moon, and Jordan fortheir union activities and declaring that Lackey's domestic problems would no longerbe considered in that employee's future assignments.Almost in the same breath hedeclared that Gross was fired for damaging his trailer. In addition to the foregoingevidence of Bowman's grave displeasure regarding the employees' interest in a union,as found earlier, at about the same time that Bowman was allegedly checking Gross'file, Lockridge, his vice president, was contacting Jordan to discover, if possible, wherethe union meeting was to be held. Later that day he and Bowman searched for, andfound, the site of the organizational meeting where Lackey, Gross, and other em-ployees were observedNot until the Respondent filed its answer to the complaintin Case No. 10-CA-1950 did it allege that Gross was discharged for falsification ofhis logs and failure to report the accident.Despite Mr. Bowman's testimony at thehearing that these were among the reasons for Gross' dismissal, he did not testifythat he had ever so informed the employeeNor did the Respondent offer any inde-pendent evidence that would tend to prove Mr. Bowman's self-serving declaration asto the moment he decided to fire Gross. Plainly, Gross' failure to keep an accuratelog might have been an adequate ground for his dismissal.Here, however, it is myconclusion, on the foregoing evidence, that the Respondent's purported concern aboutGross' inaccurate logs arose subsequent to his discharge and not before.I am also convinced that there was little substance to Mr. Bowman's assertion thatamong the other reasons for the employee's dismissal was Gross' failure to reportthe accident and the damage done to the trailer.As found earlier herein, Gross, infact, had promptly reported the accident to Marler and it was admitted that, at thattime, he had offered to pay for the damage. In addition there was the testimony ofGross, which I now credit, that on November 21, Bowman stated that it would besatisfactory if Gross made arrangements with Thacker, the dock foreman, to payfor the repairs to the trailer. Such a statement would indicate that at that point, inso-far as Bowman was concerned, the incident was closed.Under these circumstances,and on the foregoing facts, it is my conclusion that the motivating cause for Gross'discharge on the morning of November 22 was the knowledge, acquired by the Re-spondent on the preceding afternoon, that Gross was interested in the Teamsters.Although Bowman may have had some cause for dissatisfaction with this employee'swork prior to that time, as the Court of Appeals for the Third Circuit observed ina somewhat similar case, "it apparently became intolerable only after he had joinedthe Union."N. L. R B. v. Electric City Dyeing Co.,178 F 2d 980, 983 (C. A. 3).In view of these findings, it is my conclusion that the real cause for Gross' dischargewas his interest in the Teamsters and not the reasons assigned by the Company.Accordingly, I find that by this action the Respondent violated Section 8 (a) (3) and(1) of the Act.There remains the question as to whether Gross disqualified himself for reinstate-ment either by the manner in which he kept his logs prior to his discharge or by anyof his picket line activity in the period subsequent thereto.Respondent's officialstestified that the penalty for keeping false or inaccurate logs had always been dis-charge.Mr. Bowman, who had been in the trucking business for many years, couldtestify to only one discharge prior to Gross', that of Hyatt, which he attributed, inpart, to false logs.Since this employee was rehired shortly after his discharge, quite18Although Mr Bowman testified that he decided upon Gross' discharge at this time,there is no evidence that lie expressed this intention to anyone until the following morningwhen he notified GrossAs an uncommunicated intention, therefore, his testimony as tothe moment he arrived at this decision was hardly susceptible to cross-examination.Evenif it be assumed that this testimony was not controverted by Bowman's subsequent conductand that it was uncontradieted, that in itself does not compel its acceptance.N. L. R. B.Y.Howell ChevroletCo., 204 F. 2d 79, 86 (C. A. 9), affd 346 U. S. 482 ;N. L. R. B. v.Dinion Coil, Inc,210 F. 2d 484, 486-487 (C. A 2). 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDobviously the Respondent itself did not consider the man unfit for further employ-ment because of his failure to keep accurate logs.Consequently,itwould not appearthat Gross should be denied reinstatement on this ground.At thehearing the Re-spondent endeavored to prove that Gross' picket line conduct was such as to placehim beyond the pale ofthe Act.In this connection the Trial Examiner ruled thatany evidence which would tend to prove that Gross was involved in any specificmisconduct would be received.The Respondent offered the pleadings filed in theState injunctive proceeding as well as the opinion and the decree of the court whichenjoined all picketing for a period of months.Apart from indicating that muchviolence and misconduct may have occurred during the long strike,neither theserecords nor the transcript in this case present any evidence that Gross himselfparticipated in any unprotected concerted activitythroughoutthis period."Un-authorized acts of violence on the part of individual strikers are not chargeable toother Union members in the absence of proof that identifies them as participating insuch violence."N. L. R. B.v.Deena Artware,Inc.,198 F. 2d645, 652 (C. A. 6).In the light of the present record,therefore,it is my conclusion that Gross is qualifiedfor reinstatement. 19C. Case No. 10-CA-1985; the allegations, the evidence, and conclusions withrespect theretoThe General Counsel alleged that the Respondent illegally assisted District 50in violation of Section 8 (a) (2) and (1) of the Act. According to the Company,it recognized District 50 only after a poll of its employees proved that that organiza-tion represented a majority. It denied all allegations of illegal assistance.InMay 1954, as noted earlier, the State court injunction entered against theTeamsters was modified so as to permit peaceful picketing.That Union thenreestablished its picket line in front of the Company's Gadsden terminal.AboutMay 10, John Wilson 20 and two other drivers called on Bowman.According toWilson, he told Bowman the employees would like to have a contract and that hehad been in touch with an organizer for District 50.A few days later, Wilson andfour other employees met with Bowman again.Wilson testified that at this meetingthe pay scale which would be acceptable to the drivers was discussed, that the com-mittee urged Bowman to meet with District 50 officials in Birmingham to considera contract, and that Bowman agreed to call his drivers together for a meeting inGadsden where a poll could be taken on the question of whether the men cared tohave District 50 represent them.About the middle of May, Edward Peyton, an organizer for District 50, met withBowman, told the latter he represented a majority of the employees, and suggestedthat they meet in Birmingham the following week. Pursuant to this suggestion, onabout May 20 and 21, Bowman and his attorney, Mr. Maurice F. Bishop, met withPeyton and E. E. Hollifield, the latter being Regional Director for District 50, andon 2 successive days discussed the terms of an agreement.21According to Mr.Hollifield, the parties considered at length the draft of a proposed contract, amongthe provisions which received the greatest attention being those on wages, seniority,vacations, and grievances and arbitration.Bowman testified that at these meetingshe did not ask the representatives of District 50 for any proof of their claim tomajority representation but that he discussed a contract with them on the assump-tion that they were authorized to do so.Immediately after these conferences Bowman notified all pickup men, deliverymen,and drivers at his terminals in Gadsden, Chattanooga, Birmingham, Atlanta, andMemphis that they were to meet at the company headquarters in Gadsden onSaturday,May 22. About 75 employees arrived for this meeting.22 Included inthe audience were Frank Wofford, secretary-treasurer of the Respondent, andTerminalManagers Ralph Cannon and James Armstrong. Bowman called themeeting to order and then asked that all those who wanted District 50 to represent19I also find that, in the context of diseriminal on against Lackey and Gross, the inter.rogation of Jordan and Blackburn as to the union meeting by Lockridge and Bowman con-stituted independent violations of Section 8 (a) (1) of the Act.Sears Roebuck &Co., 109NLRB 632, footnote 2,The Dalton Company, Inc.,109 NLRB 122820Wilson enjoyed a somewhat different status from that of the other drivers.He wasa brother-in-law of Bowman and owned two tractor-trailers, one of which he drove for theCompany ; the second he leased to the Respondent.21 Peyton attended only the first day of these negotiations.92 The Company supplied gas for transportation of those from out-of-townterminals inthe same manner that it bore its employees' travel expenses to a regularbusiness meeting. BOWMAN TRANSPORTATION, INC.399them to signify by raising their hands.All present did so.He then asked for thoseopposed to that organization to signify their opposition in the same manner, but noone expressed any dissent.After he had polled the men a number of them ques-tioned him about the type of contract they could anticipate.At the same timeauthorization cards were distributed among the employees.23 In addition to author-izingDistrict 50 to represent the signer, these cards also authorized a checkoff ofuniondues from the signatory's wages.According to Walter H. Howran, one of thedrivers present, in response to a question from some of the men as to what theywould have to do about paying their union dues, Bowman stated that "if they wantto pay them today and have to pay them today-he would advance it to them fromtheir next week's paycheck and give them the money." Shortly thereafter,Bowmanwithdrew from the meeting. Some 63 24 signed cards were then collected fromthose present.The employees then voted on a slate of officers for a localorganiza-tion of District 50 and Wilson was elected president.During a recess in the meeting Wilson met with Peyton and Hollifield in down-town Gadsden where, at about 2:30 p. m., he turned over the signed cards to thelatter, the first they had actually received 25Hollifield then telephoned Bowmanto tell him that he wanted to arrange a meeting with the latter's employees. Bow-man suggested that since District 50 represented 51 percent of hismen the meetingcould be held at the terminal that afternoon.Hollifield accepted and, with hisassociatePeyton, went out to the company property where he spent some time dis-cussing the objectives of his organization with the employees.Then the representa-tives of District 50 met with Bowman and after a meeting which lasted an houror two executed a collective-bargainingagreementwhich, among other things, pro-vided for recognization of District 50 as exclusive bargainingagentof all drivers,pickup men, and deliverymen, contained a union-security clause which gave District50 a checkoff of union dues, granted the employees slightly better vacation benefitsthan they had previously enjoyed, established a lower pay scale for the drivers thanthey were getting currently,26 and had a section on grievances and arbitration.Mr.Bowman testified that since May 22 the Company has been checking dues off the payof all employees who signed cards and that, in addition, pursuantto an agreementwith District 50, initiationfees amountingto $7.50 per member had been takenout of the employees' pay.27At the hearing the Repondent seemingly endeavored to prove that the contractwhich emerged from the meeting on May 22 was the result of negotiations had onthat day and that it differed materially from the draft which the parties had discussedin Birmingham earlier that week.This, however, did not accord with the testimonyof the parties.Thus, Hollifield testified that on May 22, apart from the insertion ofa new provision on grievances and arbitration, only two minor changes were madein the draft which had been negotiated in Birmingham.28Bowman's testimony wassubstantially to the same effect.From the record it appears that, aside from theparties, onlyWilson had a copy of the draft contract before the meeting.Hetestified that he took it to the terminal on the morning of May 22 and made it avail-able to the drivers who were arriving for the meeting so that, according to Wilson, itwas a subject of conversation among the men before Bowman openedthe meetingand polled them on their preference.Concluding FindingsIn singular contrast with the Teamsters' inability to contact Bowman and presenttheir claim to represent his employees, noted earlier in Case No. 10-CA-1950,very shortly after his brother-in-law, Wilson, indicated that District 50 had an interestiiAt the hearing Bowman was asked whether District 50 cards were distributed imme-diately after the pollingHe answered : "There were some cards around there andemployees were signing them."21Peyton testified he received this number that afternoon.21Wilson testified that prior to Bowman's poll of the employees on May 22, neither he(Wilson) nor anyone else had signed an authorization card.20The contract provided for pay at the rate of 6 cents a mileAt the time and through-out the strike the Company had been paying 6% cents. Before the picketing began driversreceived 534 cents per mile.a'+He also testified that no money was transmitted to District 50 before it was checked offthe employee's pay.28One of these changes related to the manner in which the Employer was to remit checkedoff dues ; the other merely involved the insertion of the word "Union" wherever the words"Local Union" appeared in the original draft. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDin representing the drivers, and without any proof of its claim to a majority, thecompany president began conferring with officials of the latter Union.At this pointnot a single employee had actually signed a card in District 50, for it was not untilafter Bowman's poll that any of the drivers signed cards authorizing that Union torepresent them.Nevertheless, despite the lack of any such authority, company andDistrict 50 representatives conferred for 2 days in negotiating the details of a con-tract.Then a copy of their draft agreement was given to Wilson and on May 22all employees at the different terminals were brought to Gadsden at company expenseand in the same manner as if they were to attend a regular business meeting. BeforeBowman called them to order, Wilson had had an opportunity to show the draft con-tract to the drivers present.With so many manifestations of the Company's pref-erence it was not surprising that, on the show of hands requested by Mr. Bowman, allpresent voted for District 50.Thereafter the company president answered queriesabout the terms of an agreement with District 50 and when a question was raised asto the employees' liability for dues in the new organization, Bowman assured hisaudience that if necessary he would advance the money.Then in rapid successionand within less than 3 hours: (1) The employees signed cards authorizing District50 to represent them and authorizing the Employer to deduct dues from their wages;(2) a local union was established and Wilson was designated as its president; (3) atBowman's suggestion, representatives of District 50 held their first meeting withthe employees at the company terminal, even though this required that they crossthe Teamsters' picket line; and then (4) these same organizers met with Bowman toput the finishing touches on a contract, all the material provisions of which, exceptone,29 had been negotiated several days before.On these facts, it is my conclusion,and I find, that the Respondent rendered illegal support and assistance to District 50and interfered with the free choice of employees to join or not join a labor organiza-tion within the meaning of Section 7 and Section 8 (a) (2) and (1) of the ActKnickerbocker Plastic Co., Inc.,96 NLRB 586, 587;Meyer J Welch, Inc,91 NLRB1102, 1112-1113;Sears Roebuck ct Company,110 NLRB 226,Standard TransformerCompany,97 NLRB 669, 677-678, 680-681, enfd 202 F. 2d 846 (C A. 6).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYAs it has been found that the Respondent has engaged in and is engaging in un-fair labor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Since I have found that the Respondent discriminated with respect to the hire andtenure of employment of Welch Gross, the customary recommendation would bethat the Respondent offer him immediate and full reinstatement.The day after hisdischarge, however, Gross joined in the Teamsters' picketing of the Respondent'sterminal which was still in progress at the time of the hearing.Under these circum-stances, I will recommend that the Respondent offer Gross, upon his application, re-instatement to his former or substantially equivalent position without prejudice tohis seniority or other rights and privileges. I shall also recommend that the Re-spondent make him whole for any loss of pay he has suffered or may suffer by reasonof the Respondent's refusal, if any, to reinstate him, by payment to him of a sum ofmoney equal to that which he normally would have earned as wages (1) from thetime of his discharge until he went on strike and (2) from the date of his applica-tion to return to work until the date of the Respondent's offer of reinstatementKnickerbocker Plastic Co.,104 NLRB 514, 539. The back pay provided for hereinshall be computed on a quarterly basis in the manner established by the Board inF.W Woolworth Company,90 NLRB 289; earnings in one particular quarter shallhave no effect on the back-pay liability for any other period 30'That on grievances and arbitration30As stated above, I am convinced that the Respondent discriminated against Grossbecause of his participationin unionactivities and that only in the event it is orderedto take the steps outlined herein will its conduct be remedied.Although I have rejected,for the reasons already stated, the Respondent's contention that Gross was discharged forfailure to keep accurate logs in performance of his duties as a driver and although I do BOWMAN TRANSPORTATION,INC.401Since I have found that on November22, theRespondent discriminatorily changedits assignment practice with respect to Joe Lackey,I shall recommend that upon thelatter's return to work,31 his future assignments be made on a nondiscriminatory basisand without penalty for his having engaged in concerted and union activities.Since 1 have found that the Respondent assisted and contributed financial andother support to District 50, the effects of this interference,as well as the Respond-ent's continued recognition of District 50 as the bargaining representative of its em-ployees, constitute a continuing obstacle to the free exercise by its employees of theirrights to self-organization and to bargain collectively through representatives of theirown choosing.Iwill therefore recommend that the Respondent withhold recognitionof District 50 and refrain from dealing with it unless and until it shall have beencertified by the Board as the collective-bargaining representative of the Respondent'semployees.Having found that the agreement entered into between the Respondentand District 50 has been a means whereby the Respondent has utilized an employer-assisted labor organization to frustrate self-organization and defeat genuine col-lective bargaining by its employees,Iwill recommend that the Respondent ceasegiving effect to any agreement between it and District 50, or to any modification orextension thereof.Nothing in this recommendation should be taken,however, torequire the Respondent to vary those wage, hour,and other substantive features ofits relations with the employees themselves,if any, which the Respondent has estab-lished in performance of this agreement.Further, because of the circumstances inwhich the checkoff authorizations were secured,as set forth in the findings herein-above,and as a means of restoring the status quo, I shall recommend that the Re-spondent reimburse each employee for the amount of fees and dues which the Com-pany has checked off his wages and paid over to District 50.1will also recommend that the Respondent,upon reasonable request, make avail-able to the Board and its agents,all payroll and other records pertinent to an analysisof the amount due as back pay.Since I have found that Respondent,by various acts, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in the Act andparticularly because of the discriminatory discharge of Gross and the unlawfulassistance to District 50, I am persuaded that the unfair labor practices committedare related to other unfair labor practices proscribed and that the danger of theircommission in the future is to be anticipated from Respondent's conduct in thepast.Accordingly,in order to make effective the interdependent guarantees ofSection 7 and thus effectuate the policies of the Act,Iwill recommend that theRespondent cease and desist from in any manner infringing upon the rights ofemployees guaranteed by the Act.May Department Stores v. N. L. R. B.,326U. S. 376, 386-392.CONCLUSIONS OF LAW1.TheTeamsters and District 50 are labor organizations within the meaning ofthe Act.2.By discriminating in regard to the hire and tenure of employment of WelchGross and Joe Lackey,thereby discouraging membership in the Teamsters,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.3.By interfering with the administration of District 50 and contributing supportto it, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]not believe,on the basis of the Company's action with respect to Hyatt, that Gross' failurein this regard renders him manifestly unfit for further employment by the Respondent, Iwish to emphasize that in complying with these recommendations the Company is in nomanner precluded from enforcing by discharge,or any other disciplinary action, all non-discriminatory rules that are designed to insure the strict adherence of its drivers to theregulations of the Interstate Commerce Commission.31 At the time of the hearing, Lackey was among those still picketing the Respondent'sterminal